Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 1 of 8 PageID# 9242



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

                                           )
 ANAS ELHADY, et al,                       )
                                           )
                         Plaintiffs,       )                        Civil No. 1:16cv375
                                           )
             v.                            )
                                           )
 CHARLES KABLE, et al.                     )
                         Defendants.       )
                                           )
 __________________________________________)

 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR A PROTECTIVE
 ORDER GOVERNING ACCESS TO, HANDLING OF, AND DISPOSITION OF LAW
            ENFORCEMENT PRIVILEGED INFORMATION

             On February 22, 2019, Magistrate Judge Anderson ordered that “[c]ounsel for plaintiffs

 shall have the opportunity to view the list of private entity names [in possession of an Originating

 Agency Identifier (“ORI”)] 1 at a government facility by Monday, February 25, 2019.” Dkt. No. 271.

 From the bench, Judge Anderson further ordered that only Plaintiffs’ barred attorney

 representatives, admitted to this Court at least for purposes of this case, were permitted to view this

 list (“the List”); that Plaintiffs were not entitled to a copy of the list; and that any use of the

 information contained in this list was “[o]nly for the purposes of this litigation.” Hearing Tr.,

 attached hereto as Defendants’ Exhibit (“DEX) 1, p. 42-43. In order to give meaning and clarity to

 these restrictions, Defendants now move for the entry of the attached Proposed Protective Order

 Governing Access to, Handling of, and Disposition of Law Enforcement Privileged Information

 (the “Proposed Protective Order”) to provide further guidance about how information derived from

 the List may be used in litigation.



 1
  An ORI is a multi-character alphanumeric identifier assigned by the National Crime Information
 Center (“NCIC”) to an agency or entity in order to identify it in transactions on the NCIC System.
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 2 of 8 PageID# 9243



         The Proposed Protective Order covers any information or documents that could tend to

 specifically identify entities on the List, including Plaintiffs’ counsels’ notes and any testimony,

 conversations, filings, or presentations by the Parties or their counsel that might tend to identify

 entities on the List. Such information should be restricted to those permitted access by the Court

 and should not be filed or presented on the public record without leave of the Court.

                                 PROCEDURUAL BACKGROUND

         On February 22, 2019, Magistrate Judge Anderson heard argument on Plaintiffs’ Fifth

 Motion to Compel, which involved, inter alia, Plaintiffs’ request that they be afforded a copy of the

 list of private entities with ORIs. 2 See Dkt. No. 268. In a sworn declaration by Scott A. Rago, the

 Acting Deputy Director (“DAD”) of the Operational Programs Branch (“OPB”), Criminal Justice

 Information Services (“CJIS”) Division, Federal Bureau of Investigation (“FBI”), Defendants

 invoked the law enforcement privilege over the List. Dkt. No. 268-5 (Rago Decl.) ¶ 7. As the Rago

 Declaration explained, were the List to be disclosed publically, it:

         could serve as a roadmap of opportunities for someone seeking to access the NCIC
         for an improper purpose. Someone with that list could target personnel at the
         private entities with harassing inquiries or phishing attempts for unauthorized access
         to NCIC information or target them for recruitment to misuse that access.
         Nefarious use of NCIC could allow someone to improperly determine if he or his
         accomplices are under investigation or have been listed in the KST File, and
         therefore, in the TSDB. This information would tip off an investigative subject that
         he is the subject of law enforcement interest. Because the NCIC contains sensitive
         information, the improper release of which could cause harm to federal, state and
         local law enforcement investigations and to national security interests, I have
         concluded that disclosure of such a list could be expected to risk circumvention of
         the law and cause harm to law enforcement and national security interests of the
         United States.


 2
  No private entity can receive an ORI unless it can demonstrate that it is either (a) an authorized
 railroad or college/university police department, pursuant to 28 U.S.C. § 534(e), or (b) is providing
 services on behalf of or in support of (i) a criminal justice agency (CJA), as set forth in 28 C.F.R. §
 20.3(b)(7), or (ii) a noncriminal justice agency performing criminal justice dispatching functions or
 data processing/information services for CJAs, as set forth in 28 C.F.R. § 20.3(b)(6), and submits
 the required documentation demonstrating its eligibility. See Dkt. No. 262-2 (Defendant Terrorist
 Screening Center’s (“TSC”)’s Supplemental Response to Interrogatory 30).
                                                     2
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 3 of 8 PageID# 9244



 Id.; see also id. at p. 5 fn. 2 (further stating that “[w]hile it is known that thousands of state and local

 police departments have NCIC access, the FBI’s concern is that private entities with NCIC access

 might be perceived as better targets than governmental law enforcement agencies by someone

 seeking to obtain unauthorized access to NCIC information”).

         In recognition of the law enforcement sensitive information contained in the List (and thus,

 the validity of Defendants’ privilege assertion), Magistrate Judge Anderson granted Plaintiffs’ request

 respecting the List only in part. He ordered that Plaintiffs’ counsel—and Plaintiffs’ counsel only—

 be provided an opportunity to view the List, at a government facility, in order “to be able to . . .

 assure yourself that the categories that have been laid out in the supplemental answer to

 interrogatories are consistent with what have been indicated here today.” Tr. p. 42-43. He further

 instructed that Plaintiffs’ counsel were neither entitled to a copy of the List, nor permitted

 themselves to copy the List, and that any information they learned from their viewing “can only be

 used for the purposes of this litigation.” Id. On February 25, 2019, Magistrate Judge Anderson

 issued a further Order affirming that Plaintiffs’ counsel were to be afforded access to the List only

 for purposes of

         determin[ing] if defendants’ representations concerning the categories of the entities
         contained on [the List] are accurate. The court specifically indicated that plaintiffs’
         counsel would not be provided with a copy of [the List]. To allow plaintiffs’ counsel
         to take notes that would include the specific entities on [the List] would circumvent
         the intent of the court’s order. Accordingly, during viewing of [the List], plaintiffs’
         counsel may not take notes that reproduce the names of the entities on [the List].

 Dkt. No. 274.

         Beginning on the afternoon of February 22, 2019, the parties conferred at length regarding

 the arrangements and conditions for the Court-ordered viewing. See DEX 2, DEX 3, DEX 4, DEX

 5. As relevant to the instant filing, Defendants sent Plaintiffs a proposed protective order

 substantially similar to one requested here, stating that “[i]n light of the Magistrate’s order that the

 List be restricted to viewing by Plaintiffs’ counsel of record, with no copies permissible, we thought
                                                       3
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 4 of 8 PageID# 9245



 it would be useful for both parties to clarify the scope of that verbal protective order and how

 plaintiffs’ counsel may use the information gleaned.” DEX 2. 3 In broad terms, Defendants

 proposed that law enforcement privileged information derived from the List should also be treated

 as attorneys eyes only, that if either party were to seek to use any law enforcement privileged

 information derived from the List in the course of this litigation, any written filings containing such

 information be filed under seal, and that any court hearings in which such information will be

 discussed be closed. Defendants’ proposed order further contained terms prohibiting Plaintiffs’

 counsel from disclosing, in any manner, any law enforcement sensitive information they learned in

 the course of their viewings, and requiring the destruction of any law enforcement sensitive

 information remaining in Plaintiffs’ possession at the conclusion of this litigation.

         In response to Defendants’ proposal, Plaintiffs initially stated that they “agree[d] that it is

 important for the parties to establish clear expectations.” DEX 2. However, on February 23, after

 reviewing the Proposed Protective Order, Plaintiffs stated, categorically, that they would not agree

 to the proposed terms. Id. Plaintiffs did not counter-propose any specific alternative terms. Id. In

 subsequent attempts by Defendants to further confer regarding appropriate terms for a protective

 order that would commemorate that agreed upon (if generalized) condition, Plaintiffs agreed

 generally to treat information derived from the List as attorneys eyes only, but continued to state

 their opposition to Defendants’ Proposed Protective Order, without offering any alternative terms

 for negotiation. See DEX 3, DEX 4, DEX 5.




 3
  The Proposed Protective Order has been edited from the first proposal for stylistic reasons and
 also for three substantive reasons: (1) to account for the fact that the viewing has already occurred;
 (2) to more precisely define the protected information; and (3) to permit the Parties to address the
 potential need for courtroom closure at a future date.
                                                     4
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 5 of 8 PageID# 9246



                                             ARGUMENT

         Defendants respectfully request that the Court enter the attached Proposed Protective

 Order. For the reasons set forth below, the Proposed Protective Order is wholly consistent with,

 and necessary to give both meaning and clarity to, the Court’s February 22 and 25 Orders.

             Requirement to file any law enforcement sensitive information under seal. First, the

 Proposed Protective Order’s requirement that any party that seeks to make use of any law

 enforcement sensitive information in the course of this litigation file any written filings containing

 such information under seal, is wholly consistent with the Court’s February 22 and 25 Orders. In

 imposing the viewing restrictions discussed above, Magistrate Judge Anderson recognized the

 validity of the harms that Defendants explained could result, were the List to be made public, either

 in whole or in part. Any disclosure of the law enforcement sensitive information that Plaintiffs’

 counsel learned through their viewings of the List on the public docket—or in open court

 proceedings—would directly open the door to those harms, and vitiate, or at minimum substantially

 undermine, the sensible restrictions that the Court has already imposed. 4

         Indeed, in the course of the parties’ discussions, Plaintiffs have themselves on several

 occasions stated their agreement with at least the broad principle that any such information must be

 filed under seal, pursuant to this Court’s Local Rules governing procedures for the same. See DEX 3

 (email stating that before they could provide access to the List, Defendants required Plaintiffs to




 4
   Although the Court expressly prohibited Plaintiffs’ counsel from writing down the names of
 entities from the List, Plaintiffs’ counsel’s notes—and what defense counsel understand to be
 Plaintiffs’ anticipated filings—may contain information about the content of the List that would be
 law enforcement sensitive because it could be used to deduce the names of entities on the List. The
 Proposed Protective Order is intended to cover only information that may tend to specifically
 identify such entities. Defendants do not believe such information is necessary to resolve any of the
 issues before the Court, and have provided substantial public record information about the entities
 on the List generally. But to the extent Plaintiffs intend to use such information, there should be an
 order in place specifically preventing its disclosure.
                                                    5
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 6 of 8 PageID# 9247



 agree that, inter alia, “[i]f Plaintiffs wish to rely on the information gleaned in this litigation, any such

 information must be filed under seal”; response from Plaintiffs indicating that a different issue was

 the only “area of disagreement that persists.”). Thus, the Proposed Protective Order both fulfills

 and ensures compliance with the Court’s February 22 and 25 Orders by allowing Plaintiffs to use

 information they learned from their counsels’ viewings in order to attempt to support their claims,

 but only under seal.

         The proposed order is also consistent with the order of the District Court dated January 4,

 2019, which contemplated that the response regarding “for profit entities” might implicate

 privileged information and directed that such a response “shall be provided subject to the

 outstanding protective order and shall also be limited to attorneys’ eyes only.” Dkt. 258. At the

 time, there was no outstanding protective order governing privileged information, but the Court

 clearly contemplated that the kind of information at issue could be appropriately produced pursuant

 to the terms of a protective order. Defendants are now proposing one.

             Destruction of any law enforcement sensitive information in Plaintiffs’ possession at the

 conclusion of the litigation. Plaintiffs objected to the provision in the proposed order that requires

 Plaintiffs’ counsel to destroy any law enforcement sensitive information in their possession at the

 conclusion of this litigation. This requirement straightforwardly fulfills the Court’s express

 instruction that this information be used “[o]nly for the purposes of this litigation.” Tr. p. 42-43.

                                              CONCLUSION

             For the reasons stated above, Defendants respectively request that the Court enter the

 attached Proposed Protective Order.



 Dated: March 1, 2019                                  Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       United States Attorney
                                                       6
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 7 of 8 PageID# 9248




                                      JOSEPH H. HUNT
                                      Assistant Attorney General
                                      Civil Division

                                      ANTHONY J. COPPOLINO
                                      Deputy Director, Federal Programs Branch

                                      AMY POWELL
                                      DENA M. ROTH
                                      ANTONIA KONKOLY
                                      CHRISTOPHER HEALY
                                      Trial Attorneys, Federal Programs Branch
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      20 Massachusetts Avenue NW, Room 7324
                                      Washington, DC 20530
                                      Tel: (202) 514-2395
                                      amy.powell@usdoj.gov
                                      dena.m.roth@usdoj.gov
                                      antonia.konkoly@usdoj.gov
                                      christopher.healy@usdoj.gov


                                      /s/ Lauren A. Wetzler
                                      LAUREN A. WETZLER
                                      Chief, Civil Division
                                      Assistant United States Attorney
                                      2100 Jamieson Ave.,
                                      Alexandria, VA. 22314
                                      Tel: (703) 299-3752
                                      Fax: (703) 299-3983
                                      Lauren.Wetzler@usdoj.gov

                                      Attorneys for Defendants




                                       7
Case 1:16-cv-00375-AJT-JFA Document 276 Filed 03/01/19 Page 8 of 8 PageID# 9249



                                    CERTIFICATE OF SERVICE


         I hereby certify that on March 1, 2019, I filed the foregoing via the CM/ECF system, which

 will send a Notification of Electronic Filing to all counsel of record.


 /s/ Lauren A. Wetzler
 LAUREN A. WETZLER
 Chief, Civil Division
 Assistant United States Attorney
 2100 Jamieson Ave.,
 Alexandria, VA. 22314
 Tel: (703) 299-3752
 Fax: (703) 299-3983
 Lauren.Wetzler@usdoj.gov




                                                     8
